         Case 1:20-cr-00162-JPO Document 35 Filed 09/30/20 Page 1 of 2




                        WILLIAM M. BUTLER, JR.
                                             Lawyer
                                Website: www.kycriminallawyer.com

                                  Email: wmb@kycriminallawyer.com

                                       KAREN J. BELL, Paralegal
                                 Email: karenbell@kycriminallawyer.com


                             500 West Jefferson Str. #1520
                              Louisville, Kentucky 40202
                               Telephone: (502) 582-2020
                               Facsimile: (502) 583-8007
             _________________________________________________________

                                               September 18, 2020

VIA ECF

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       RE:     United States of America v. Scott Robinson
               Southern District of New York Case Number: 1:20-cr-00162-JPO-1

Dear Judge Oetken,

       My client, Scott Robinson, lives in the Middle District of Florida. He would like a bail
modification to move from his present address to his wife’s address of 4754 Lago Vista Circle,
Land O Lakes, Florida 33514. Mr. Robinson requests this move because he can longer afford his
apartment.

       I have spoken to the Assistant United States Attorney who states that the United States
has no objection.

                                               Sincerely yours,
                                               s/ William M. Butler, Jr.

WMB,JR./kjsb

cc:    AUSA Sarah Mortazavi
       thru ECF



               Life Member “National Association of Criminal Defense Lawyer”
          Case 1:20-cr-00162-JPO Document 35 Filed 09/30/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_______________________________________
United States of America
       Plaintiff

v.                                                                     ORDER

                                                                       1:20-cr-00162-JPO
SCOTT ROBINSON
      Defendant
_______________________________________

       Upon application by the Defendant, SCOTT ROBINSON, the Court hereby finds and

orders as follows:

       The Defendant Scott Robinson is granted permission to move from his current residence

to 4754 Lago Vista Circle, Land O Lakes, Florida 33514.




SO ORDERED
Dated: New York, New York
30 September 2020


                                           ________________________________________
                                           THE HONORABLE J. PAUL OETKEN
                                           UNITED STATES DISTRICT JUDGE
